In December 1938, C.H. Morton executed a ten year lease to Safeway Rock Company, a Florida Corporation, with option to renew for a like period. In July 1944, Robert W. Ready purchased the lands covered by the lease, including an assignment of Morton's interest in the lease. The lease provided that within ninety days Safeway Rock Company, erect "a plant and equipment of capacity sufficient to produce five hundred tons of crushed rock per day from the leased lands."
In May 1945, appellant, Robert W. Ready filed his second amended bill of complaint in the circuit court, praying for a decree adjudicating the rights of complaint under the lease, requiring that defendant cease violating its terms and imposing a penalty therefor. A motion to dismiss the bill of complaint was granted and this appeal was prosecuted.
The question presented is whether or not the facts stated are such as to authorize a declaratory decree adjudicating the "rights, status, and other equitable or legal relations" of complainant under the lease.
The bill of complaint was filed pursuant to chapter 21820, Acts of 1943, Chapter 87, Florida Statutes annotated, sometimes known as the Uniform Declaratory Judgments Act. This act enlarges the scope of substantive and remedial remedies over its predecessor, Chapter 62.09, Florida Statutes 1941. It clothes the circuit courts with original jurisdiction to "declare rights, status and other equitable or legal relations whether or not further relief is or could be claimed or prayed." The declaration of the circuit court may be affirmative or negative and shall have the effect of a final decree, order, or judgment. *Page 29 
It also authorizes the circuit courts to enter declaratory decrees or judgments as to the existence or non-existence of (a) "any immunity, power, privilege or right," or (b) "any fact upon which the existence or non-existence of such immunity, power, privilege or right now exists or will arise in the future." The bill of complaint may also pray for "additional, alternative, coercive, subsequent or supplemental relief in the same action."
Section two provides that any person claiming an interest in or who may be in doubt as to his rights under a deed, will, contract or other instrument in writing or whose rights, status, equitable or legal relations are affected by a statute, or regulation made under statutory authority, or by a municipal ordinance, contract, deed, will, franchise or other instrument in writing may have determined any question of construction or validity arising under any instrument so named or any part thereof and secure a declaration of rights, status or other legal or equitable relations thereunder. Contracts may be construed before or after breach.
Section four provides appropriate and similar relief as to any person interested as or through an executor, administrator trustee, guardian, or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trustent, in the administration of a trust, or of the estate of a decedent, an infant, lunatic or insolvent and section eleven declares the purpose of the act to be "to settle and to afford relief from insecurity and uncertainty with respect to rights, status, and other equitable or legal relations." In summary the act provides for a statement of ones rights, status, equitable or legal relations, when they are in doubt and when such statement is in the affirmative appropriate relief may be prayed for and granted. If judiciously employed the act will go far to extricate the matter of determining rights and affecting remedies from the web of proceedural dialectic into which they often become involved. Through it one may be advised of his status and have the way cleared for relief if he is entitled to any.
The act in effect prior to the present act was chaper 7857, Acts of 1919, Section 62.09, Florida Statutes of 1941. It was *Page 30 
limited in scope and provided merely that any one interested under a deed, will, contract in writing or other instrument in writing may file a bill in equity for the determination of any question of construction arising under the instrument, and for a declaration of rights of the person interested. That act was construed in Sheldon v. Powell, 99, Fla. 782, 128 So. 258. What we then said applies in the main to the present act except that there are phases of the present act that were not involved in that case. The circuit courts are not only clothed with jurisdiction to hear and enter declaratory decrees as required by the act, but they are also clothed with discretion to determine whether or not the moving party states a case sufficient to motivate jurisdiction as measured by the test defined in this opinion.
The Federal Declaratory Judgments Act and some of the state acts require that any declaratory decree be based on an actual controversy, but the act in question does not so require. The test to activate jurisdiction under the instant act is whether or not the moving party shows that he is in doubt as to the existence or non-existence of some right, status, immunity, power or privilege that he is entitled to have such doubt removed and if shown to be existent, seek such relief as the circumstances warrant. He may pray for "additional, alternative, coercive, subsequent or supplemental relief."
Viewed in its proper perspective, the declaratory judgments act is nothing more than a legislative attempt to extend procedural remedies to comprehend relief in cases where technical or social advances have tended to obscure or place in doubt ones rights, immunities, status or privileges. It should be construed with this objective in view but it should not be permitted to foster frivolous or useless litigation to answer abstract questions, to satisfy idle curiosity, go on a fishing expedition or to give judgments that serve no useful purpose. It should be construed to aid those who have a meritorious cause rather than to provide a way of escape for those who would be adversely affected. There is no reason whatever why the highway to justice should be strewn with hurdles and pitfalls that make one who secures it wonder if the "game is worth the candle." *Page 31 
The original bill of complaint prayed for cancellation of the lease. The second amended bill prayed for a declaration of the rights of complainant under the lease. The record shows that the purpose of the lease was to mine phosphate rock. It required the erection within ninety days of a plant with the capacity of five hundred tons of crushed rock per day. It also provided for a minimum rental of $100.00 per month to the lessor should the royalties of five cents per ton not exceed that amount. It is shown that such rental was paid and accepted for more than six years by appellants predecessor in title. It is shown that a plant of some capacity was constructed, but there is no provision in the lease for penalty or forfeiture in the event of failure to build a plant of the specifications required in the lease.
Under the allegations in the bill of complaint and the facts as detailed, it results that the sole ground on which complainant seeks a declaration as to his alleged rights is whether or not he is entitled to a decree requiring appellee to enlarge the capacity of its plant to produce five hundred tons of crushed rock per day and to impose a penalty for failure to do so. The chancellor did not think that in equity the showing made warranted such a decree.
The law is well settled in this country that courts of equity will not declare a forfeiture where there is no provision in the instrument for one. 35 Corpus Juris. 1065, Section 235 and cases cited thereunder. The instant lease did not provide for a forfeiture and so far as any damages are alleged it is not shown that the plant constructed was not ample or that damages resulted because it was not of specification named in the lease. The original lessor raised no question about this, but accepted the rentals on the lease at contract price for more than six years. Appellant purchased with knowledge of this, and it appears that the rental provided in the lease was offered him, he is not shown to have been damaged in any way.
Under this state of facts there is no right, immunity or privilege existent or non-existent that appellant is shown to be in doubt about or that would be efficacious if removed, and since he and his predecessor in title have received everything *Page 32 
in the way of rents, the lease guarantees and the lease imposes no penalty for not building a plant of the size specified and no damage is shown or alleged for not doing so the test required was not met and being so the chancellor should not be held in error for dismissing the bill of complaint.
Affirmed.
CHAPMAN, C. J., BUFORD, THOMAS, ADAMS and SEBRING, JJ., concur.
BROWN, J., concurs specially.